Citation Nr: 0029572	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-16 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

According to military personnel records, the appellant served 
with the Vermont Army National Guard from October 1965 to 
November 1966.  

This appeal arises from an October 1997 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO denied service connection for disability of 
the lumbar spine.  


REMAND

According to the appropriate law, VA shall assist a claimant 
in developing all facts pertinent to a claim for benefits 
under this title.  VA shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  Pub. L. No. 106-398, H.R. 4205, the Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Title XVI, Subtitle B, § 1611 (October 30, 2000), which 
amends 38 U.S.C.A. § 5107(a).  

In this case, records from the Army National Guard of Vermont 
show that the appellant sustained a back injury while he was 
performing inactive duty training (INACDUTRA) on February 12, 
1966.  He claims service connection for that injury on the 
basis of aggravation.  

The appellant has submitted copies of those National Guard 
records that are in his possession, but it is unclear whether 
the complete records are associated with the claims file.  In 
this regard, the Board notes that, according to the report of 
the April 1966 physical disability examination, the examining 
military physician recommended that the veteran undergo an 
orthopedic evaluation of his back.  A record of such an 
orthopedic examination is not included in the claims folder.  
The RO appears to have requested the appellant's records from 
the State Adjutant General's Office, but the request was 
returned for lack of a proper address.  In order to ascertain 
that all of the appellant's record from the National Guard 
are associated with the claims file, another attempt by the 
RO to obtain these records should be made.  See Simington 
v. Brown, 9 Vet.App. 334 (1996) (per curiam) (stipulating 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Moreover, in view of the medical evidence reflecting the 
appellant's injury while on INACDUTRA as well as his prior 
and subsequent back problems, the Board is of the opinion  
that VA's duty to assist requires that, on remand, he should 
be scheduled for a VA orthopedic examination to determine the 
relationship of his current lumbar spine disability to that 
injury.  See, Pub. L. No. 106-398, H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, 
Title XVI, Subtitle B, § 1611 (October 30, 2000), which 
amends 38 U.S.C.A. § 5107(a) and which stipulates that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  See also, 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991) (regarding 
VA's duty to assist in according a veteran a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.")  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
which have not been previously obtained 
and associated with the claims folder and 
which pertain to the veteran's back 
condition since his separation from 
service.  All such available, previously 
unobtained, pertinent medical records 
should be associated with the veteran's 
claims folder.  

2.  The RO should obtain a proper address 
for the Vermont Adjutant General's 
office, and request that that office 
furnish copies of all of the appellant's 
available medical and personnel records.  
All such available records should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the appellant should be 
afforded a VA orthopedic examination to 
determine the relationship of his current 
lumbar spine disability to the injury 
sustained when he was on INACDUTRA in 
February 1966.  All necessary tests 
should be conducted.  Following 
examination and review of the claims 
file, the examiner should answer the 
following question: it is as likely as 
not that the appellant's pre- existing 
low back strain underwent permanent 
increase in severity beyond normal 
progression as a result of the back 
injury sustained while he was on 
INACDUTRA in February 1966? 

4.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for lumbar spine 
disability with consideration of the 
principles set forth in Laruan v. West, 
11 Vet.App. 80 (1998) (en banc) regarding 
the establishment of veteran's status.  
If the benefits sought remain unfavorable 
to the appellant, the RO should furnish 
him and his representative with a 
supplemental statement of the case.  They 
should then be given the appropriate time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is informed, but he does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  By this Remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 5 -


